Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 25-28 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/15/2022.
Applicant's election with traverse of claims 1-16 and 18-24 in the reply filed on 4/15/2022 is acknowledged.  The traversal is on the ground(s) that there is a technical relationship between Group I and II that involves the same technical feature that makes a contribution over the prior art and that the examination of both groups would not impose a serious burden on the examiner.  This is not found persuasive because the shared technical features of sputtering an electrochromic film comprising tungsten and oxygen at a pressure less than 5 mTorr and at an electrical bias of at least -400 V, wherein the film is at least partially nanocrystalline, does not make a contribution over the prior art in view of Munteanu (US 20110011460 A1) and thus the shared technical features are not special technical features. Additionally, a serious burden need not be shown to make a restriction under lack of unity of invention. 
The requirement is still deemed proper and is therefore made FINAL.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification does not describe the limitations of claim 22. For example, there is no mention of a “microstructural gradient” or another equivalent term or any mention of “non-uniformity in energy dissipation.”
Claim Objections
Claims 6 and 12 objected to because of the following informalities:
In claim 6, “at at least 45%” should read “greater than or equal to 45%” to improve clarity
In claim 12, “roughness (Rq) 2.50nm” should read “roughness (Rq) of 2.50nm”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 13, and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 5, 20, the limitation “charge extraction ratio” is unclear as to what this value is a ratio of (i.e. what film does it apply to and what values are being compared).
In claim 13, the limitation “integrated surface area difference that no more than doubles from its as-deposited value over time” is unclear. Specifically, it is unclear what defines the “integrated surface area difference” (i.e. what the difference is between) and it is unclear whether time refers to a specific amount of usage (e.g. 1000 CV cycles) or merely time without being used.
In claim 20, the limitation that the “transmission variation between colored and bleached states” remains stable is unclear as to what the variation remains stable with respect to. For example, the limitation may refer to stability over time without use, cycles of cyclic voltammetry, or across wavelengths.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Munteanu (US 20110011460 A1).
	Regarding claim 1, Munteanu (US 20110011460 A1) teaches depositing a transparent conductive layer comprising tungsten oxide by magnetron sputtering (para 0019, 0021), wherein the sputtering may be performed at a pressure of greater than about 3 mTorr and at a negative bias with a magnitude larger than -300 V to accelerate ions toward the substrate (promote energetic ion bombardment) (para 0031, 0033). Munteanu fails to explicitly teach a pressure less than 5 mTorr and a bias of at least -400 V. However, one would have expected the use of any value within the Munteanu range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values greater than 3 mTorr and larger than -300 V in magnitude, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
	Munteanu fails to explicitly teach the tungsten oxide film is an EC film and that the as-deposited EC film is at least partially nanocrystalline. However, the specification describes that tungsten oxide is electrochromic (para 0001) and that the nanocrystalline structure is due to significant substrate bias (Specification para 0041, 0079). Therefore, the tungsten oxide film of Munteanu is inherently electrochromic and has an at least partially nanocrystalline structure. 

Claims 1-16 and 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Burdis (US 20060209383 A1) in view of Munteanu (US 20110011460 A1).
Regarding claim 1, Burdis (US 20060209383 A1) teaches an electrochromic layer comprising tungsten oxide (para 0013), wherein the electrochromic layer may de deposited by sputtering (para 0062).
Burdis fails to explicitly teach applying an electrical bias of at least -400 V to a substrate during sputtering and performing the sputtering at a pressure of less than 5 mTorr. However, Munteanu, in the analogous art of sputtering tungsten oxide, teaches forming a tungsten oxide transparent conductive layer by magnetron sputtering (para 0019, 0021), wherein the sputtering may be performed at a pressure of at least about 2 mTorr and at a negative bias with a magnitude larger than -300 V to accelerate ions toward the substrate (promote energetic ion bombardment) (para 0031, 0033). Because Munteanu teaches that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a pressure of at least about 2 mTorr and a substrate bias of greater than -300 V in the Burdis deposition process with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). 
The combination of Burdis and Munteanu teaches a pressure greater than 2 mTorr and a substrate bias of larger magnitude than -300 V but does not explicitly teach a pressure of less than 5 mTorr and a bias of at least -400 V. However, one would have expected the use of any value within the Munteanu range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within greater than 2 mTorr in pressure and larger in magnitude than -300 V, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
The combination of Burdis and Munteanu fails to explicitly teach the as-deposited EC film is at least partially nanocrystalline. However, the specification describes that the nanocrystalline structure is due to significant substrate bias (Specification para 0041, 0079). Therefore, the tungsten oxide film of Burdis in view of Munteanu inherently has an at least partially nanocrystalline structure. 
Regarding claim 2, the combination of Burdis and Munteanu teaches an electrochromic device comprising a counter electrode layer, ion conductor layer, and electrochromic layer (Burdis para 0011).
Regarding claim 3, the combination of Burdis and Munteanu teaches the ion conductor (IC) layer serves as an electrolyte for allowing the passage of ions between the counter electrode layer and electrochromic layer, wherein the counter electrode layer serves as a storage layer for ions when the device is in a bleached state and releasing the ions to transform to the colored state (EC state transition) (Burdis para 0039-0040). Additionally, Burdis teaches that the counter ions of the counter electrode may be protons (hydrogen ions) or lithium ions (para 0010). Burdis explicitly teaches a lithium conducting ion conductor layer (para 0015) and therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the lithium ion counter electrode and ion conductor layer with a hydrogen/proton counter electrode and ion conductor layer because this is a substitution of equivalent elements yielding predictable results. See MPEP 2143(I)(B).
Regarding claim 4, the combination of Burdis and Munteanu fails to explicitly teach a coloration efficiency of the EC film is stable, +/- 5%. However, the coloration efficiency is defined as the optical density (OD) divided by the charge. Figures 1 and 2 of Burdis show that the WO3 coloration is approximately linear and therefore the coloration efficiency (slope of Fig. 1 or Fig. 2) is approximately constant (stable).
Regarding claim 5, the combination of Burdis and Munteanu fails to explicitly teach a charge extraction ratio is at least 85%.
However, Burdis teaches that the number of ions deposited onto the counter electrode is in an amount which provides a maximum transmission through the counter electrode (about 100% charge extraction ratio) so that the ions deposited are intercalated into the counter electrode film (para 0018, 0068). 
	Alternatively, the combination of Burdis and Munteanu teaches a similar process as the instant application. Similar processes to form similar products must necessarily yield similar results. Therefore, the electrochromic device of Burdis in view of Munteanu must necessarily yield a charge extraction ratio of at least 85%. See MPEP 2112.
Regarding claim 6, the combination of Burdis and Munteanu fails to explicitly teach the transmission variation between colored and bleached states is at least 45%. However, Burdis teaches that the transmission may vary from 10% to above 50% (see Fig. 4), or a transmission variation of 40% or more, when changing states and that the thickness of the counter electrode layer is variable depending on the transmission range (variation) desired (para 0051), and Burdis teaches that a wide transmission range (variation) between fully colored and fully bleached states is desired (para 0010, 0023).
Absent any showing of criticality, a prima facie case of obviousness exists where the claimed ranges to not overlap with the prior art but are merely close because about 40% or more is so close to the claimed range of at least 45% that prima facie one skilled in the art would have expected them to have the same properties. Please see MPEP 2144.05 (I) for further details. Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed an electrochromic device with a transmission variation of at least 45% with a reasonable expectation of success and with predictable results.
Alternatively, Burdis recognizes that the counter electrode layer thickness is a result-effective variable and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine the optimum or workable ranges of counter electrode layer thickness by routine optimization, which can include a thickness resulting in a transmission variation of at least 45%. See MPEP 2144.05(II). 
Regarding claim 7, the combination of Burdis and Munteanu teaches that the IC layer comprises an electrolyte that facilitates lithium ion migration in connection with EC state transitions (Burdis para 0015, 0039).
Regarding claim 8, the combination of Burdis and Munteanu teaches the electrochromic film is WO3 (Burdis para 0044; Munteanu para 0019) and thus has an oxygen to tungsten ratio of approximately 3 (2.7-3.3).
Regarding claim 9, the combination of Burdis and Munteanu teaches the electrochromic film is WO3 (Burdis para 0044; Munteanu para 0019) and thus has an oxygen to tungsten ratio of approximately 3 (2.9-3.1).
Regarding claim 10, the combination of Burdis and Munteanu teaches using argon (inert gas) in sputtering processes (Burdis para 0065; Munteanu para 0023). The combination of Burdis and Munteanu fails to explicitly teach the EC film comprises material from an inert gas used during sputter deposition. However, the specification describes that the presence of argon depends on the pressure and bias (Specification para 0074-0075). Therefore, the tungsten oxide film of Burdis in view of Munteanu, which teaches a similar deposition pressure and bias to the instant application, would inherently contain material from an inert gas used during sputter deposition.
Regarding claim 11, the combination of Burdis and Munteanu fails to explicitly teach the EC film comprises 2-3 atomic percent argon. However, the specification describes that the presence of argon depends on the pressure and bias (Specification para 0074-0075). Therefore, the tungsten oxide film of Burdis in view of Munteanu, which teaches a similar deposition pressure and bias to the instant application, would inherently contain 2-3 atomic percent of argon.
Regarding claim 12, the combination of Burdis and Munteanu fails to explicitly teach an as-deposited RMS roughness of 2.5 nm or greater. However, the specification describes that the roughness is dependent upon the deposition pressure and biasing (Specification para 0068, 0070). Therefore, because the bias and pressure are similar to the instant application, the tungsten oxide film of Burdis in view of Munteanu inherently has an RMS roughness of 2.5 nm or greater. 
Regarding claim 13, the combination of Burdis and Munteanu fails to explicitly teach an integrated surface area difference that no more than doubles from its as deposited value over time. However, the specification describes that the ISAD depends on the pressure and presence of bias (Fig. 10a-10c, Fig. 11a-11b). Therefore, because the bias and pressure are similar to the instant application, the tungsten oxide film of Burdis in view of Munteanu inherently has an ISAD that no more than doubles from its as deposited value over time.
Regarding claim 14, the combination of Burdis and Munteanu fails to explicitly teach the electrical bias applied is greater than -500 V. However, Munteanu teaches that the negative bias may be greater in magnitude than -300 V (para 0033). Though the combination of Burdis and Munteanu does not explicitly teach a bias of greater than -500 V, one would have expected the use of any value within the Munteanu range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any value larger in magnitude than -300 V, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
Regarding claim 15, the combination of Burdis and Munteanu fails to explicitly teach the pressure is about 1-2 mTorr. However, the combination of Burdis and Munteanu teaches a pressure of at least about 2 mTorr. One would have expected the use of any value within the Munteanu range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within at least about 2 mTorr, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
Regarding claim 16, the combination of Burdis and Munteanu fails to explicitly teach the EC film has a pseudo porous nanostructure with a packing density less than about 85%. However, the specification indicates that the packing density depends on the pressure and presence of bias in the deposition process (Specification para 0077, Table 4). Therefore, because the bias and pressure are similar to the instant application, the tungsten oxide film of Burdis in view of Munteanu inherently has a pseudo porous nanostructure with a packing density less than about 85%.
Regarding claim 18, Burdis (US 20060209383 A1) teaches forming a (first) transparent conductive layer 26 of indium tin oxide disposed on a glass substrate 34 (para 0043; Fig. 3), forming a plurality of EC device layers on the first TCC including a counter electrode layer 28, ion conductor layer 32 on the CE layer, and an EC film 30 on the IC layer (para 0039; Fig. 3), and a (second transparent) conductive layer 24 on an uppermost layer of the EC device (para 0039, 0041-0043; Fig. 3).
Burdis also teaches the EC film is tungsten oxide (comprises tungsten and oxygen) and is formed by sputtering (para 0013, 0062).
Burdis fails to explicitly teach the sputtering of the EC film is at a pressure of less than 2 mTorr while the substrate is biased with a voltage of at least -400 V, and wherein the as-deposited EC film has a pseudo porous nanostructure with a packing density less than about 85%. However, Munteanu, in the analogous art of sputtering tungsten oxide, teaches forming a tungsten oxide transparent conductive layer by magnetron sputtering (para 0019, 0021), wherein the sputtering may be performed at a pressure of at least about 2 mTorr and at a negative bias with a magnitude larger than -300 V to accelerate ions toward the substrate (promote energetic ion bombardment) (para 0031, 0033). Because Munteanu teaches that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a pressure of at least about 2 mTorr and a substrate bias of greater than -300 V in the Burdis deposition process with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). 
The combination of Burdis and Munteanu teaches a pressure of at least 2 mTorr and a substrate bias of larger magnitude than -300 V but does not explicitly teach a pressure of less than 2 mTorr and a bias of at least -400 V. However, one would have expected the use of any value within the Munteanu range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values of at least about 2 mTorr in pressure and larger in magnitude than -300 V, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
Alternatively, absent any showing of criticality, a prima facie case of obviousness exists where the claimed ranges to not overlap with the prior art but are merely close because at least about 2 mTorr is so close to the claimed range of less than 2 mTorr that prima facie one skilled in the art would have expected them to have the same properties. Please see MPEP 2144.05 (I) for further details. Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have deposited tungsten oxide at a pressure of less than 2 mTorr with a reasonable expectation of success and with predictable results.
The combination of Burdis and Munteanu fails to explicitly teach the as-deposited EC film has a pseudo porous nanostructure with a packing density less than about 85%. However, the specification indicates that the packing density depends on the pressure and presence of bias in the deposition process (Specification para 0077, Table 4). Therefore, because the bias and pressure are similar to the instant application, the tungsten oxide film of Burdis in view of Munteanu inherently has a pseudo porous nanostructure with a packing density less than about 85%.
Regarding claim 19, the combination of Burdis and Munteanu teaches an EC film ranging from 500 to 20000 angstroms (50 to 2000 nm) in thickness (Burdis para 0045). Though the combination of Burdis and Munteanu fails to explicitly teach a thickness of 100-400 nm, one would have expected the use of any value within the Burdis range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within 50 to 2000 nm, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
The combination of Burdis and Munteanu fails to explicitly teach a roughness of 2.50 nm or greater. However, the specification describes that the roughness is dependent upon the deposition pressure and biasing (Specification para 0068, 0070). Therefore, because the bias and pressure are similar to the instant application, the tungsten oxide film of Burdis in view of Munteanu inherently has an RMS roughness of 2.5 nm or greater.
Regarding claim 20, the combination of Burdis and Munteanu fails to explicitly teach a transmission variation between colored and bleached states and a coloration efficiency of the EC film are both stable, +/- 5%, and wherein a charge extraction ratio is at least 85%. However, the coloration efficiency is defined as the optical density (OD) divided by the charge. Figures 1 and 2 of Burdis show that the WO3 coloration is approximately linear and therefore the coloration efficiency (slope of Fig. 1 or Fig. 2) is approximately constant (stable).
Additionally, Burdis teaches that the number of ions deposited onto the counter electrode is in an amount which provides a maximum transmission through the counter electrode (about 100% charge extraction ratio) so that the ions deposited are intercalated into the counter electrode film (para 0018, 0068). Burdis also teaches that the transmission range (variation) may be controlled by adjusting the thickness of the counter electrode layer (para 0051), thus indicating control and stability of the transmission range.
	Alternatively, the combination of Burdis and Munteanu teaches a similar process as the instant application. Similar processes to form similar products must necessarily yield similar results. Therefore, the electrochromic device of Burdis in view of Munteanu must necessarily yield a charge extraction ratio of at least 85% and a stable transmission variation between colored and bleached states. See MPEP 2112.
Regarding claim 21, the combination of Burdis and Munteanu fails to explicitly teach the EC film comprises 2-3 atomic percent argon. However, the combination of Burdis and Munteanu teaches using argon in sputtering processes (Burdis para 0065; Munteanu para 0023). Additionally, the specification describes that the presence of argon depends on the pressure and bias (Specification para 0074-0075). Therefore, the tungsten oxide film of Burdis in view of Munteanu, which teaches a similar deposition pressure and bias to the instant application, would inherently contain 2-3 atomic percent of argon.
Regarding claim 22, the combination of Burdis and Munteanu fails to explicitly teach the EC film has a microstructural gradient caused by non-uniformity in energy dissipation during energetic film growth of the EC film. However, the specification describes that the microstructure of the tungsten oxide film depends on the pressure and substrate bias (Specification para 0041). Therefore, the tungsten oxide film of Burdis in view of Munteanu, which teaches a similar deposition pressure and bias to the instant application, would inherently contain a microstructural gradient caused by non-uniformity in energy dissipation during energetic film growth of the EC film.
Regarding claim 23, the combination of Burdis and Munteanu teaches the ion conductor (IC) layer serves as an electrolyte for allowing the passage of ions between the counter electrode layer and electrochromic layer, wherein the counter electrode layer serves as a storage layer for ions when the device is in a bleached state and releasing the ions to transform to the colored state (EC state transition) (Burdis para 0039-0040). Additionally, Burdis teaches that the counter ions of the counter electrode may be protons (hydrogen ions) or lithium ions (para 0010). Burdis explicitly teaches a lithium conducting ion conductor layer (para 0015) and therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the lithium ion counter electrode and ion conductor layer with a hydrogen/proton counter electrode and ion conductor layer because this is a substitution of equivalent elements yielding predictable results. See MPEP 2143(I)(B).
Regarding claim 24, the combination of Burdis and Munteanu teaches that the IC layer comprises an electrolyte that facilitates lithium ion migration in connection with EC state transitions (Burdis para 0015, 0039).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Girt (US 8158880 B1) teaches sputtering tungsten oxide with a pressure greater than 5 mTorr and less than 400 V, which can broadly teach the claim 1 process limitations absent any showing of criticality due to the teachings being so close to the claimed limitations. Morita (US 4303310 A) teaches a tungsten oxide layer in an electrochromic device, wherein the packing density is controlled by the temperature of the substrate during vapor deposition and the pressure can be adjusted during deposition to produce a progressively dense electrochromic layer (microstructural gradient caused by non-uniformity in energy dissipation during energetic film growth).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797